Case 6:19-cv-02168-RBD-LRH Document 15 Filed 02/12/20 Page 1 of 2 PageID 64




                             UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   WENDELL H. STONE COMPANY INC.,

                           Plaintiff,

   v.                                                          Case No: 6:19-cv-2168-Orl-37LRH

   RESORT CONFIRMATIONS, INC. and
   DANIEL MARSHALL,

                           Defendants.


                                                 ORDER
             This cause came on for consideration without oral argument on the following motions filed

   herein:

             MOTION:       PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT
                           AGAINST RESORT CONFIRMATIONS, INC. (Doc. 13)

             FILED:        February 12, 2020


             THEREON it is ORDERED that the motion is DENIED WITHOUT
             PREJUDICE.


             MOTION:       PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT
                           AGAINST DANIEL MARSHALL (Doc. 14)

             FILED:        February 12, 2020


             THEREON it is ORDERED that the motion is DENIED WITHOUT
             PREJUDICE.

             The Plaintiff moves for the entry of clerk’s default against the Defendants. (Docs. 13; 14

   (collectively, the “Motions”). The Motions, however, do not contain a memorandum of law as

   required by Local Rule 3.01(a) showing, with citation to evidence and authority, that the Defendants
Case 6:19-cv-02168-RBD-LRH Document 15 Filed 02/12/20 Page 2 of 2 PageID 65




   were properly served. (See Docs. 13; 14). This is particularly problematic since it is not clear

   from the affidavits of service whether either Defendant was properly served. (See Docs. 10; 11).

   The Court will therefore deny the Motions without prejudice. If the Plaintiff files renewed motions

   for entry of clerk’s default, the motions must cite to evidence and authority showing that the

   Defendants were properly served.

          Accordingly, it is ORDERED that:

          1. The Motions (Docs. 13; 14) are DENIED WITHOUT PREJUDICE.

          2.   If the Plaintiff files renewed motions for entry of clerk’s default, the motions must cite

               to evidence and authority showing that the Defendants were properly served.

          DONE and ORDERED in Orlando, Florida on February 12, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




                                                   -2-
